By the Court.*—Barnard, J.
This was a motion made at special term by the plaintiff for leave to file a supplemental complaint for the purpose of reviving the action.
The motion was denied at special term, and an appeal taken from the order entered on such denial.
In the Matter of Borsdorf (17 Abbotts’ Pr., 168), the general term of this district decided that the filing of a supplemental complaint for this purpose was a matter of right, and that a motion for leave to file such complaint for such purpose was both unnecessary and improper. I think the decision in the Borsdorf case correct, and see no reason for departing from it; the filing of a supplemental complaint by plaintiff for the purpose of reviving an action being a matter of right.
*68Order affirmed, on the ground that the motion was unnecessary and improper.

 Present, Leonard, P. J., Sutherland and Barnard, JJ.